HATCH. J.
The above-entitled action is precisely similar to the case of Gottschalk v. Jungmann (handed down herewith) 79 N. Y. Supp. 551, the only difference being that it is another mortgage upon other .premises; but the facts governing the -rights of the parties are the same as in the other case, and the judgment should be the same, and it calls for a reversal of the judgment and the granting of a new trial, with costs to the appellant to abide the event.
INGRAHAM and LAUGHLIN, JJ„ concur. VAN BRUNT, P. J., and PATTERSON, J., dissent.